This case is heard on an appeal on questions of law.
This lawsuit originated in the court of J.A. Meyer, justice of the peace in and for Columbia township, Hamilton county, Ohio, and was an action for damages for injury to the plaintiff's automobile.
The record discloses that the case was called for trial on June 3, 1937, and was submitted to the justice without the intervention of a jury. The record states: "After argument by counsel the matter was submitted to the court and upon request of counsel for defendant *Page 264 
permission was given to defendant to submit a brief of authorities."
On June 7, 1937, the court entered judgment in favor of the plaintiff in the sum of $128.10 and costs. Thus it will be seen that the judgment was entered more than four days after the trial on June 3rd, "both days inclusive," if the trial was completed on June 3rd.
Defendant appealed to the Court of Common Pleas, claiming the justice of the peace court had no jurisdiction to enter the judgment on June 7th, and that, therefore, the judgment was a nullity. The Court of Common Pleas, on the appeal, found in favor of the defendant, and remanded the case to the justice's court, with instructions to dismiss the action, without prejudice, thus sustaining the claim that the justice lost jurisdiction of the matter, and had no power to enter the judgment on June 7th.
Plaintiff thereupon appealed to this court, claiming error in the judgment of the Court of Common Pleas of Hamilton county, which set aside the judgment of the justice of the peace, as entered on June 7th.
It is argued that the justice of the peace granted permission to the defendant to file a brief of authorities, which was filed on June 5th, and answer briefs filed on June 7th thereafter, and that therefore the trial was not completed until after the filing of the briefs, since the court granted leave to file briefs.
The matter is controlled by Section 10378, General Code, which provides:
"Upon a verdict the justice must immediately render judgment accordingly. When the trial is by the justice, judgment must be entered immediately after the close of the trial, if the defendant has been arrested or his property attached. In other cases, it shall be entered either at the close of the trial, or if the justice then desires further time to consider, on or by the fourth day thereafter, both days inclusive." *Page 265 
The statute is plain in its language and provides that in criminal cases or in attachment cases, judgment shall be entered immediately after the close of the trial, and in other cases, judgment shall be entered either at the close of the trial, or if the justice desires further time to consider, then, on or by the fourth day thereafter, both days inclusive.
The argument is advanced that the trial was not closed since time was given to file briefs, and on this point, the record, as above set out, recites:
"After argument by counsel the matter was submitted to the court and upon request of counsel for defendant permission was given to defendant to submit a brief of authorities."
This forecloses all questions as to whether the trial had closed and the matter had been submitted to the court for decision. The granting of leave to file briefs simply bears out the proposition that the court desired further time to consider. As the statute provides, this "time to consider" is within the time limit of four days, "both days inclusive." When the case was submitted for decision, certainly, it marked the close of the trial.
In the case of American Ry. Express Co. v. Armburgy, 15 Ohio App. 376, the court held that the justice of the peace lost jurisdiction by continuing the case after argument more than four days, and that the judgment rendered after such lapse of time was a nullity.
The most that can be said for the giving of time to file briefs is that it was but an expression by the justice of the peace that he desired further time to consider the case and would take briefs into consideration. But this does not in any sense toll the running of the time provided in the statute.
The case of Strayer v. Hampshire, 64 Ohio App. 390, *Page 266 28 N.E.2d 780, is in point, and holds, in the 1st paragraph of the syllabus:
"1. The filing of motions for new trial and for judgment nonobstante veredicto do not operate to extend the jurisdiction of a justice of the peace * * * to enter judgment subsequent to the fourth day after the close of the trial, which period of time for entering judgment is made mandatory by Section 10378, General Code."
If the filing of a motion for judgment non obstante veredicto
does not extend the time, certainly, the mere filing of briefs in argument would not have that effect.
It follows that this point is not well taken.
It is further contended that, since the fourth day fell on Sunday, it should not be counted, and that the fourth day should be the following day, Monday, which was the 7th of June 1937. Plaintiff cites Section 10216, General Code, which provides:
"Unless otherwise specifically provided, the time within which an act is required by law to be done shall be computed by excluding the first day and including the last; except that the last shall be excluded if it be Sunday."
It will be noted that this section provides "unless otherwise specifically provided, * * * except that the last shall be excluded if it be Sunday."
This section cannot apply, for the reason that the method of computing time in which to enter judgment is specifically provided, and does not exclude Sunday.
The judgment of the Court of Common Pleas of Hamilton county, setting aside the judgment of the justice of the peace court, is affirmed.
Judgment affirmed.
MATTHEWS and ROSS, JJ., concur. *Page 267